Citation Nr: 1825921	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-01 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2015, the Veteran provided testimony at a Travel Board hearing, conducted in Montgomery, Alabama before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included in the claims file.

In November 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The required development was completed and the Veteran's claim is now properly before the Board. 


FINDINGs OF FACT

The Veteran has left ear hearing loss that began in service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss disability have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As the Board's decision to grant the claim for service connection for left ear hearing loss herein constitutes a complete grant of the benefits sought, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations in connection with this claim.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104. The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378   (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.  38 C.F.R. § 3.102.

Service Connection for Left Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or where the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Board acknowledges that a December 2016 VA Hearing Loss Examination confirms that the Veteran does have a current left ear hearing loss disability.

The probative evidence of record shows that the Veteran's left ear hearing loss pre-existed his military service.  This finding is based on the Veteran's June 1971 enlistment examination, which shows auditory thresholds above normal levels for the left ear.  The Veteran had left ear hearing loss that pre-existed service, as demonstrated by the 25 decibel auditory threshold at 1000 Hertz and 4000 Hertz and the 35 decibel auditory threshold at 2000 Hertz.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the auditory threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels).  However, recent case law has determined that if the degree of hearing loss noted on entrance medical examinations does not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385, then the presumption of soundness applies to the Veteran.  McKinney v. McDonald, 28 Vet. App. 15, 28 (2016).  Accordingly, the Board finds the Veteran's left ear hearing loss at entrance did not meet the criteria for the VA's definition of hearing loss, and the presumption of soundness applies to the Veteran.  See 38 C.F.R. § 3.385.

Review of the Veteran's service treatment records indicate the Veteran was tested for hearing loss in October 1972.  The results of the October 1972 audiogram are as follows:
  




HERTZ



500
1000
2000
3000
4000
Left Ear
45
35
40
45
45


Another audiogram was conducted later in October 1972. The results of that audiogram are shown below:




HERTZ



500
1000
2000
3000
4000
Left Ear
30
30
30
35
25


Both of the above detailed audiograms establish left ear hearing loss. The Veteran has also provided a February 2012 private medical opinion stating his hearing loss is at least as likely as not related to his active duty service. 

 In addition, in a June 2015 hearing, the Veteran testified he began to notice hearing loss during his period of active service.  The Veteran is competent to report (1) symptoms observable to a layperson, e.g., difficulty hearing others; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).   The Veteran further testified he military occupational specialty required he work around "really high pitch, loud cooling fans" for 10 to 12 hours a day.    

In light of the above discussed evidence, the Board finds the probative evidence of record is at least in equipoise as to whether the Veteran's left ear hearing loss was incurred during or caused by his period of active service.  Accordingly, entitlement to service connection for left ear hearing loss is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.






ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


